Exhibit 10III

 

FOURTH AMENDMENT TO PURCHASE AND SALE CONTRACT

 

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE CONTRACT (this “Amendment”) is made
and entered into the 10thday of November, 2009 by and between AIMCO COVINGTON
POINTE, L.P., a Delaware limited partnership (“Seller”), and KENNEDY WILSON
AUSTIN, INC., a Texas corporation (“Purchaser”).

 

WI T N E S S E T H:

 

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Contract dated September 8, 2009 (the “Contract”) pertaining to the purchase and
sale of that certain real property located in Dallas County, Texas more
particularly described on Exhibit A attached thereto and commonly known as the
Covington Pointe Apartments (the “Property”), as amended by that certain First
Amendment to Purchase and Sale Contract dated as of October 8, 2009, by that
certaing Second Amendment to Purchase and Sale Contract dated as of October 14,
2009, and by that certain Third Amendment to Purchase and Sale Contract dated as
of October 16, 2009; and

WHEREAS, the parties have agreed upon certain revised terms for the purchase and
sale of the Property and intend hereby to modify the Contract to reflect the
same, as more particularly set forth hereinafter.

AM E N D M E N T

NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Sellers and Purchaser hereby agree as follows:


1.                  FINANCE CONTINGENCY PERIOD.  SECTION 4.5.10 OF THE CONTRACT
IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


4.5.10  PURCHASER SHALL HAVE UNTIL NOVEMBER 18, 2009 (THE “FINANCE CONTINGENCY
PERIOD”) TO OBTAIN LENDER’S BINDING APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE.  IF PURCHASER DOES NOT OBTAIN FINAL APPROVAL OF THE LOAN ASSUMPTION AND
RELEASE ON TERMS REASONABLY ACCEPTABLE TO PURCHASER WITHIN THE FINANCE
CONTINGENCY PERIOD, THEN THIS CONTRACT SHALL BE DEEMED AUTOMATICALLY TERMINATED
AND OF NO FURTHER FORCE AND EFFECT (SUBJECT TO AND EXCEPT FOR THE SURVIVAL
PROVISIONS) AS OF 5:00 P.M. ON THE DATE OF EXPIRATION OF THE FINANCE CONTINGENCY
PERIOD AND ESCROW AGENT SHALL PAY TO SELLER $30,000.00 OF THE DEPOSIT AND SHALL
RETURN THE REMAINDER OF THE DEPOSIT TO PURCHASER. 

For purposes of clarification and not limitation, $30,000.00 of the Deposit
previously paid by Purchaser shall be deemed immediately non-refundable to
Purchaser upon execution of this Amendment and shall be paid to Seller in the
event the Contract terminates for any reason other than as provided in Sections
4.6, 10.2, 11.1 or 12.1 thereof.  The remainder of the Deposit shall become
non-refundable to Purchaser upon the lapse of the Finance Contingency Period
(assuming the Contract is not terminated prior to the expiration thereof).


2.                  ACCELERATION OF FINANCING.  PURCHASER AND SELLER ACKNOWLEDGE
THAT THE LOAN DOCUMENTS PERMIT AN UPSIZING OF THE LOAN (THE “LOAN UPSIZING”),
WHICH LOAN UPSIZING PURCHASER DESIRES TO BE ACCOMPLISHED PRIOR TO CLOSING.  AS A
RESULT OF THE FOREGOING, SELLER AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE LOAN UPSIZING TO CLOSE ON OR BEFORE DECEMBER 1, 2009 AND, IF SO
CLOSED, SUCH LOAN UPSIZING SHALL BE PART OF THE INDEBTEDNESS ASSUMED BY
PURCHASED PURSUANT TO SECTION 4.5 OF THE CONTRACT.  PURCHASER SHALL PAY ALL
COSTS INCURRED BY SELLER OR IMPOSED BY LENDER IN CONNECTION WITH SUCH LOAN
UPSIZING TO THE EXTENT THE SAME ARE DIRECTLY ATTRIBUTABLE TO THE ACCELERATION OF
THE LOAN UPSIZING AND SHALL, AT CLOSING, REIMBURSE SELLER FOR ANY ADDITIONAL
ESCROWS, RESERVES OR IMPOUNDS REQUIRED BY LENDER IN CONNECTION WITH SUCH LOAN
UPSIZING.  NOTWITHSTANDING THE FOREGOING, THE PARTIES ACKNOWLEDGE THAT CLOSING
THE LOAN UPSIZING PRIOR TO CLOSING SHALL NOT BE A CONDITION TO CLOSING.  THE
TERM “LOAN UPSIZING”, AS DEFINED ABOVE, IS HEREBY ADDED TO SCHEDULE 1 OF THE
CONTRACT.


3.                  CLOSING DATE.  THE FIRST SENTENCE OF SECTION 5.1 OF THE
CONTRACT IS HEREBY DELETED AND REPLACED WITH THE FOLLOWING:

The Closing shall occur on or before 18 days after the closing of the Loan
Upsizing on a date mutually agreed upon by Seller and Purchaser (the “Closing
Date”) through an escrow with Escrow Agent, whereby the Seller, Purchaser and
their attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means.


4.                  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AMENDMENT.  IT SHALL NOT BE NECESSARY THAT EACH
PARTY EXECUTE EACH COUNTERPART, OR THAT ANY ONE COUNTERPART BE EXECUTED BY MORE
THAN ONE PARTY, SO LONG AS EACH PARTY EXECUTES AT LEAST ONE COUNTERPART.


5.                  RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL
OTHER TERMS AND CONDITIONS OF THE CONTRACT, AS PREVIOUSLY AMENDED, SHALL REMAIN
UNMODIFIED, THE SAME BEING RATIFIED, CONFIRMED AND REPUBLISHED HEREBY.


6.                  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES ON FOLLOWING PAGE]


NOW, THEREFORE, the parties hereto have executed this Amendment as of the date
first set forth above.

Seller:


AIMCO COVINGTON POINTE, L.P.,

a Delaware limited partnership

 

By:       DAVIDSON GP, L.L.C.,

a South Carolina limited liability company,

its general partner

 

By:       DAVIDSON INCOME REAL ESTATE, L.P.,

a Delaware limited partnership, its member

 

By:       DAVIDSON DIVERSIFIED PROPERTIES, INC.,

a Tennessee corporation,

its managing general partner

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

                                                            Purchaser:

 

KENNEDY WILSON AUSTIN, INC.,

a Texas corporation

 

By:  /s/Stephen A. Pyhrr

                                                            Name:  Stephen A.
Pyhrr

Title:  Senior Managing Director

 

 

 

 